Citation Nr: 0505122	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation, on a schedular 
basis or an extraschedular basis, for a service-connected 
disability characterized as a lumbosacral spine disorder, 
evaluated as 10 percent disabling through March 14, 2004, and 
as 40 percent disabling, effective from March 15, 2004.

2.  Entitlement to service connection for amyotrophic lateral 
sclerosis.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (appellant) had active military service from 
November 1985 to December 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which initially, by a rating decision 
issued in July 2000, denied an evaluation in excess of 10 
percent for lumbosacral spine pain.  The veteran timely 
disagreed with that denial in January 2001.  The RO issued a 
statement of the case (SOC) in April 2002.  The veteran 
submitted a timely substantive appeal in May 2002.  By a 
rating decision issued in September 2004, the RO increased 
the evaluation for the veteran's service-connected 
lumbosacral spine disability to 40 percent and 
recharacterized that disability as a lumbosacral spine 
condition.  However, as the increased evaluation assigned is 
not the maximum available schedular evaluation for 
lumbosacral disability, the claim for an increased evaluation 
remains in contention.  See AB v. Brown, 6 Vet. App. 35 
(1993).

During the pendency of the claim on appeal, the veteran 
sought service connection for Lou Gehrig's disease 
(amyotrophic lateral sclerosis (ALS)), service connection for 
an injury of the little finger, and a permanent and total 
disability evaluation.  By a rating decision prepared in 
August 2002 and issued in September 2002, the veteran's 
claims for service connection for ALS and for an injury to 
the little finger were denied.  The record before the Board 
does not reflect that the veteran disagreed with the denial 
of service connection for an injury of the little finger, 
but, by a statement dated in September 2002 and apparently 
received in January 2003, the veteran disagreed with the 
denial of service connection for ALS, claimed as due to 
undiagnosed illness, to include as due to immunizations 
received in preparation for possible Persian Gulf War 
deployment.  The record before the Board does not reflect 
that a SOC has yet been issued following the veteran's 
disagreement with that denial of service connection for ALS.  
The veteran is entitled to a SOC which addresses his 
contentions in that regard.  Manlincon v. West, 12 Vet. App. 
238 (1999).  This claim is addressed in the REMAND portion of 
this decision.

A rating decision prepared in October 2002 denied the claim 
for nonservice-connected pension based on a denial of a 
permanent and total disability evaluation.  However, the 
claim for nonservice-connected pension was granted by a 
rating decision issued in June 2004.  The veteran has not 
expressed any disagreement with that grant of pension.  That 
issue is not before the Board at this time.  

By a rating decision prepared in May 2004 and issued in June 
2004, the RO granted service connection for gastric 
ulcerations and assigned a 40 percent evaluation, effective 
October 17, 2003.  The RO also denied entitlement to service 
connection for somatization disorder and for individual 
unemployability.  The record before the Board does not 
reflect that the veteran has disagreed with these 
determinations, and these issues are not before the Board at 
this time.

The record also reflects that the veteran has submitted a 
claim for service connection for breathing problems, tingling 
all over, hyperventilation, and profuse sweating.  It appears 
that this claim is still being developed and has not yet been 
adjudicated.  These claims are not before the Board for 
appellate review at this time.  

In his May 2002 substantive appeal, the veteran requested a 
hearing before the Board.  However, in June 2002, by a 
written, signed statement, the veteran withdrew that request.  
The veteran's withdrawal of his request for a hearing before 
the Board is valid, and appellate review may proceed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all evidence necessary for an equitable 
decision of the claim addressed in this decision has been 
obtained.

2.  When the veteran submitted the February 2000 claim for an 
increased evaluation for his lumbosacral spine pain, the 
veteran's subjective complaints of pain were unrelieved by 
any provided treatment modality, and there was moderate 
limitation of range of motion of the lumbar spine and 
degenerative joint disease and narrowing of the disc at L5-S1 
on MRI, but there was no muscle atrophy, loss of deep tendon 
reflexes, or other objective indicators of lumbar disability.

3.  In August 2003, the veteran had an antalgic gait, used a 
four-pronged cane to assist with ambulation, was unable to 
flex forward more than 10 degrees because he thought further 
forward flexion would create muscle spasms, and radiologic 
examination disclosed reversal of normal lumbar curvature, 
consistent with muscle spasm; the veteran's lumbar spine 
disorder was not manifested by loss of deep tendon reflexes 
in the lower extremities or by loss of muscle strength in the 
lower extremities, and no other neurologic deficit was found, 
other than decreased pinprick sensation in the lateral aspect 
of the right foot, although the veteran complained of 
radiation of pain to the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent, but no higher, disability 
evaluation for a lumbosacral spine disorder have been met 
from February 9, 2000 through August 17, 2003.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(as in effect prior to Sept. 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to Sept. 23, 
2002).

2.  The criteria for a 40 percent, but no higher, disability 
evaluation for a lumbosacral spine disorder have been met 
from August 18, 2003.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
Sept. 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (as in effect prior to Sept. 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disability evaluation assigned 
for his lumbosacral spine disability does not reflect the 
severity of his impairments.



Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claim for an evaluation in excess of 10 percent prior to 
March 15, 2004 and to an evaluation in excess of 40 percent 
thereafter, was received in February 2000, and the VCAA is 
applicable to this claim.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the rating decision issued to the veteran in July 2000, 
the RO advised the veteran of the criteria governing the 
increased evaluation at issue.  Following the veteran's 
disagreement with the denial of his claim in January 2001, 
the RO issued an April 2002 letter which advised the veteran, 
in pertinent part, regarding VA's duty to assist him in 
obtaining evidence to support his claim, notified the veteran 
that VA medical examination had been scheduled, advised the 
veteran that identified Social Security Administration 
records had been requested, and advised the veteran of his 
responsibility to submit or identify any other evidence he 
wanted VA to consider.

The SOC issued in April 2002 advised the veteran of the 
governing regulations, including Diagnostic Codes (DCs) 5292, 
5293, and 5295, as in effect at that time.  A supplemental 
statement of the case (SSOC) was issued in November 2002.  
That SSOC included the complete text of 38 C.F.R. § 3.159 as 
revised to implement the VCAA, and additionally informed the 
veteran of the revised criteria of DC 5293 as effective in 
September 2002.  By a September 2004 SSOC, the veteran was 
advised that the regulations governing his claim had again 
been revised, effective September 26, 2003, and through the 
SSOC advised the veteran of the regulatory changes, including 
the addition of a general rating formula for diseases and 
injuries of the spine, with the renumbering of DCs 5285 
through 5295 as DCs 5235 to 5243.  
 
The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the RO last 
advised the claimant of the complete text of 38 C.F.R. 
§ 3.159, the Board is not precluded from completing appellate 
review.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the appellant to develop the claim on 
behalf of the veteran.  In particular, the appellant has been 
afforded multiple opportunities to submit or identify 
evidence during the pendency of this claim, and the appellant 
has confirmed that there are no other VA records available.    

It is noted that the decision of the CAVC in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA, and the veteran was not provided with 
notice of the enactment of the VCAA and the provisions of the 
VCAA prior to the initial AOJ decision.  However, following 
enactment of the VCAA, the veteran has been provided with 
notice of the enactment of the VCAA with notices 
substantially equivalent to notice required under the 
provisions of the VCAA.

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim for an increased rating.  The notifications clearly 
advised the appellant to identify or submit any relevant 
evidence.  The content of the notices provided fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA, in several communications.  The Board finds that 
the claimant has indeed been notified that he should 
provide or identify any and all evidence relevant to the 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an increased rating may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has fully satisfied its duties to inform and 
assist the veteran as to the claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  



Applicable law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The veteran's lumbosacral spine disorder is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, 
the diagnostic code which, since September 26, 2003, has 
governed evaluation of intervertebral disc disease.  Prior to 
that date, the criteria for evaluation of intervertebral disc 
syndrome (IVDS) were provided in DC 5293.  

Effective on September 23, 2002, the regulation governing the 
evaluation of IVDS, 38 C.F.R. § 4.71a, DC 5293, was revised.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Under the 
revised diagnostic code, evaluation of IVDS (pre-operatively 
or post-operatively) is based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The revised regulation defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 under the revised DC provides that, when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  

Note 3 provides that, if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment may be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  67 Fed. 
Reg. 54,345 (2002).  

The criteria for evaluating disabilities of the spine, other 
than IVDS, were also revised effective September 26, 2003.  
The criteria prior to September 26, 2003, focused on 
subjective classifications of whether any ankylosis was in a 
favorable or unfavorable position (formerly DCs 5286 thru 
5289) and subjective classifications of whether the degree of 
limitation of motion was mild, moderate or severe (formerly 
DCs 5290 thru 5292), except that other factors were taken 
into consideration for residuals of a vertebral fracture 
(formerly DC 5285) and sacroiliac injury and weakness and 
lumbosacral strains (formerly DCs 5294 and 5295).  The DCs 
for rating spinal disorders were also renumbered, including, 
as noted above, renumbering IVDS as DC 5243.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and provide for 
evaluations with or without symptoms such as pain (radiating 
or not), stiffness, or aching and thus encompass and take 
into account those symptoms and remove any requirement that 
there be any of these symptoms to assign any evaluation.  68 
Fed. Reg. 51,454 (August 27, 2003).  

The revised regulatory provisions, at Note 2 to the General 
Rating Formula for Diseases and Injuries of the Spine, and at 
38 C.F.R. § 4.71, Plate V, specify, for VA compensation 
purposes, that normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  



Prior to September 23, 2002, intervertebral disc syndrome 
manifested by moderate symptoms, with recurring attacks, is 
assigned a 20 percent evaluation.  Intervertebral disc 
syndrome manifested by severe symptoms, with recurring 
attacks and intermittent relief, is assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrant a 60 percent 
evaluation, the maximum schedular evaluation available under 
DC 5293.

Other even more recent regulatory changes, which became 
effective on September 26, 2003, also affect the way IVDS is 
evaluated.  The applicable diagnostic code (5293) has been 
renumbered as 5243, but it did not undergo any substantive 
changes, itself; however, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to DCs 5235 to 5243.  Under the September 2003 
revision, IVDS (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

The disability at issued may also be evaluated under DC 5237, 
which, from September 26, 2003, pertains to lumbosacral 
strain, or, prior to that date, under DC 5295.  Under 
Diagnostic Code 5295, a 20 percent evaluation is assigned 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is assigned under DC 5295 for lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or, 
some of the above with abnormal mobility on forced motion.

The veteran's disability may also be evaluated under the 
general rating formula for diseases and injuries of the 
spine, from September 26, 2003, or under DC 5292, which 
pertains to limitation of motion of the lumbar spine, prior 
to that date.  Under the general rating formula, a 10 percent 
evaluation is warranted with forward flexion greater than 60 
degrees or a combined range of motion of the lumbar spine 
greater than 120 degrees but not greater than 235 degrees.  
Under DC 5292, a 10 percent evaluation is warranted for 
slight limitation of motion; a 20 percent evaluation for 
moderate disability, and 40 percent disability evaluation is 
assigned for severe disability.

Prior to September 26, 2003, DC 5292 provides for a 10 
percent evaluation for slight limitation of motion of the 
lumbar spine, a 20 percent evaluation for moderate limitation 
of motion, and a 40 percent rating for severe limitation of 
motion.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
VAOPGCPREC 36-97 (stating that, as DC 5293 contemplates 
limitation of motion, a rating based on limitation of motion 
in excess of 40 percent under DC 5292 could be assigned under 
DC 5293, and stating that the provisions of 38 C.F.R. §§ 
4.40, 4.45 are applicable to ratings under DC 5293).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.

Under DCs 5285 to 5295, as in effect prior to September 2003, 
a veteran was entitled to separate evaluations for separate 
segments of the spine affected by a disability, unless only 
the first or last vertebra of an adjacent spinal segment was 
involved.  38 C.F.R. § 4.71a, DC 5285, Note.  Under the 
rating criteria as revised in September 2003, motion of the 
thoracolumbar spine is evaluated as a whole.  
Factual background

By a claim dated in January 2000 and received by VA in 
February 2000, the veteran stated that his lumbosacral spine 
pain was worse, and he requested an increased rating for that 
disability.  

The report of VA examination conducted in March 2000 
discloses that the veteran complained of constant back pain, 
radiating into the posterior right thigh, with weakness and 
fatigability of the back.  The veteran had attempted pain 
reduction with anti-inflammatory medications, muscle 
relaxers, physical therapy, ice, and heat, but no treatment 
modality was effective to relieve the pain.  During flare-
ups, he was unable to do anything except stay in bed, and the 
flare-ups sometimes lasted up to two weeks at a time.  He 
reported that the only thing that helped his pain was lying 
flat on his back.  The veteran ambulated without assistance.  
The veteran's activities during the examination showed that 
the veteran had constant pain in his back.  He used the arms 
of the chair to assist himself to sit down and to assist and 
to return to standing from a sitting position.  He was unable 
to cross his legs due to pain.  Forward flexion of the lumbar 
spine was to 45 degrees with pain.  Lateral flexion was to 20 
degrees with pain.  Rotation to the left and right was to 25 
degrees bilaterally with pain.  Magnetic resonance imaging 
(MRI) conducted in May 1999 disclosed degenerative joint 
disease and narrowing of the disc at L5-S1.

The veteran also submitted documents which reflected that he 
had incurred an injury to his back at work.

By a rating decision issued in July 2000, the RO denied the 
claim for an increased evaluation for the veteran's service-
connected lumbosacral disability.  Following receipt of the 
veteran's January 2001 disagreement with that evaluation, as 
well as the submission of additional claims, further VA 
examination was scheduled.

VA outpatient treatment records dated in January 2000 reflect 
that the veteran continued to complain of low back pain.  The 
provider concluded that the veteran's chronic low back pain 
was possibly attributable to degenerative disc disease at L5-
S1, although there was no stenosis or disc herniation.  The 
veteran was referred for rehabilitation medicine evaluation.  
The veteran rated his pain as 9 on a scale of 1 to 10.  He 
was able to walk without an assistive device.  There was no 
back deformity, but the veteran's movements when bending over 
to tie his shoes were guarded.  Deep tendon reflexes were 1+ 
at the knees and ankles.  There was generalized tenderness 
along the spine from the thoracic through the sacral levels.  
The provider suspected that some of the veteran's symptoms 
were more functional than pathologic.  Epidural injection was 
recommended.

On evaluation in April 2000, the veteran was in obvious 
discomfort with movement.  There was tenderness to palpation 
diffusely in the lower lumbar spine.  There was marked 
limitation of mobility in all planes.  He reported difficulty 
getting comfortable in any position, but stated that lying 
supine was the most comfortable position for him. The veteran 
had difficulty maintaining an erect position and was unable 
to extend his lower back because of pain.  He was able to 
flex anteriorly to about 45 degrees and to bend laterally to 
30 degrees.  Motor power was full in all muscle groups.  The 
veteran was able to walk on his heels and toes, but had some 
difficulty due to pain.  Deep tendon reflexes were 1+ at the 
knees and ankles.  Straight right leg raising produced lower 
back pain bilaterally at 30 degrees.  The examiner reviewed 
the MRI of the spine and stated that there was some internal 
disc disruption at L5-S1, with some minimal annular bulging.  
The physician recommended that discography be conducted.  
However, the veteran was unable to tolerate that procedure.

In October 2001, the veteran reported that the only 
medication that provided any pain relief was Fioricet.  In 
December 2001, the veteran requested a cane.  He reported 
that he had tried use of a quad cane (a cane with four prongs 
at the bottom) and reported that use of the quad cane 
decreased his pain.

On evaluation in May 2002, the veteran ambulated with a slow, 
labored, and antalgic gait using a quad cane.  The veteran's 
movements were extremely slow and purposeful, although he 
would occasionally move quickly for a portion of the motion, 
then slow down again.  The veteran displayed facial grimaces 
and groaned at various times during the evaluation.  Flexion 
of the lumbar spine was to 10 degrees, and extension was to 
10 degrees.  The veteran's sensory disturbances and weakness 
did not fit normal dermatomal patterns.  All lower extremity 
and trunk motions were reported to be painful.  The veteran's 
muscle strength was not consistent with his reported 
activities.  The examiner opined that, with the extent of 
pain the veteran reported, atrophy of the muscles of the 
lower extremities would be present.  The examiner concluded 
that the veteran did not have an organic problem which could 
be addressed with physical therapy.

On VA examination conducted in September 2002, the veteran 
had slow, purposeful movements and used a quad cane.  He 
indicated that he could not take off his shoes and socks or 
pants by himself because of pain.  His wife assisted him to 
undress.  The veteran was able to get up on the examination 
table without assistance.  The veteran did not complain of 
pain when raising his legs.  Deep tendon reflexes were equal 
and adequate in the upper and lower extremities.  The veteran 
had 5/5 strength in all muscle groups.  The veteran grimaced 
when attempting to stand on his heels and toes.  The examiner 
concluded that the veteran's complaints of pain had a highly 
functional component.  

Outpatient treatment notes dated in November 2002 reflect 
that the veteran complained of constant low back pain, 
sometimes radiating along the posterior aspect of the right 
thigh to the right foot.  There was no muscle atrophy or 
weakness.  There were no fasciculations.  Muscle tone was 
normal in both lower extremities, but the veteran was unable 
to sustain muscle contraction in the lower extremities due to 
severe back pain.  There was a collapsing-type of weakness in 
the lower extremities.  Sensory examination was intact.  Deep 
tendon reflexes, including ankle jerks, were 2+ and 
symmetrical.  There was tenderness in the low back.  There 
was no paraspinal spasm.  Straight leg raising was negative.  
The veteran's gait was antalgic.  He was able to stand on his 
heels and toes.  The examiner concluded that there was no 
objective neurologic deficit and no clinical evidence of 
radiculoneuropathy or myelopathy.

MRI conducted in January 2003 again revealed lumbar disc 
degeneration and disc space collapse posteriorly at L5-S1 
without associated disc herniation, spinal stenosis, or 
foraminal stenosis.  There was no nerve root entrapment.  
There was a mild posterior bulge at L5-S1.  The provider 
concluded that there was little interval change since the May 
1999 MRI.  The provider recommended a course of intradural 
steroid injections and facet blocks.

The report of evaluation conducted in June 2003 reflects that 
the veteran reported that he was not able to make a bed, tie 
his shoes, or do dishes, and he needed help dressing.  He 
ambulated with a slow, labored, antalgic gait using a small-
based quad cane.  It was again noted that, although the 
veteran moved slowly at most times, he sometimes moved 
quickly, then slowed down again.  His posture was 
unremarkable.  His muscular development was good.  He 
displayed dramatic facial grimaces and he groaned at various 
times during the evaluation.  Waddle's test was positive for 
type V overreaction, disproportionate verbalization, facial 
expression, and muscle tension.  As compared to the 
examination of May 2002, the veteran's gait cadence had 
increased, there was decreased antalgia during gait, there 
was one muscle grade increase in the lower extremities, with 
quicker initiation of quadriceps during the strength testing.  
The examiner noted that there were inconsistencies in the 
assessment, including slow labored movements interspersed 
with faster than normal movements.  The examiner again opined 
that the veteran's report of spending 23 hours a day in bed 
was inconsistent with his muscle development, as atrophy of 
muscles of the lower extremities would most likely be present 
with such a severely limited activity level.

Radiologic examination of the lumbar spine conducted in 
August 2003 disclosed reversal of normal lumbar curvature.  
The provider who interpreted the radiologic examination 
opined that the reversal of the curvature could be due to 
muscular spasm.  

On VA examination conducted in August 2003, the veteran 
reported pain, stiffness, and weakness of the lower back, 
with pain radiating to both legs, the right more so than the 
left.  He reported that he spent most of his time in bed, 
with his knees flexed and elevated on a pillow.  He reported 
that sitting up and other activities increased his pain.  The 
veteran was using a quad cane to assist him in walking.  
Although the veteran stated he could only walk a few feet, he 
was able to walk from the transportation van into the VA 
Medical Center in, a distance of several hundred yards.  He 
reported that he needed help bathing and dressing because of 
his low back pain.  The veteran declined to take off his 
socks and shoes, stating it was too painful to bend over.  
The veteran flexed forward at the lumbar spine to 10 degrees, 
and stated that he was unable to flex further because it 
created muscle spasms.  He declined to attempt extension or 
lateral movement.  The examiner noted inconsistencies between 
movements performed upon request and movements performed when 
other body systems were being examined.  Waddle's test for 
somatization was again positive.  The examiner concluded that 
the veteran had degenerative disc disease of L5-S1 and 
somatization disorder.

Evaluation through the pain clinic in December 2003 reflects 
that a diagnostic facet joint injection was recommended, to 
be followed by a trial of selective epidural steroid 
injections if the facet injection was negative.  The veteran 
was placed on morphine 30 mg twice daily for his back pain.  
In February 2004, the veteran declined facet injections, 
although he indicated that he was not obtaining much relief 
with the morphine.  The providers advised the veteran that 
pharmaceutical management alone that would not address the 
problem.

On examination for Social Security purposes conducted in 
March 2004, the veteran declined to attempt to ambulate 
without his cane, because he was afraid of falling.  There 
was no specific motor weakness or muscle atrophy.  Neurologic 
examination disclosed no abnormalities, except that there was 
decreased pinprick sensation in the lateral aspect of the 
right foot.  Knee and ankle reflexes were symmetric.  There 
were severe paravertebral muscle spasms.  Lumbosacral spine 
flexion was limited to about 25 degrees.  The veteran had a 
positive straight leg raising test on both sides at about 20 
degrees.  The veteran complained of back pain on testing of 
the range of motion of the hip and knee joints.  The examiner 
opined that the veteran seemed to be in a moderate amount of 
pain throughout the examination.  
  
Analysis

At the time of VA examination conducted in March 2000, soon 
after the veteran's submission of his claim in February 2000, 
the veteran's range of motion of the lumbar spine was limited 
to 45 degrees of forward flexion, with pain.  MRI disclosed 
pathology at L5-S1.  The examiner noted that there was some 
inconsistency between the veteran's reported pain level and 
activity level and his observed muscle strength in objective 
abilities.  Resolving in the veteran's favor reasonable doubt 
as to the veteran's lumbar spine impairment raised by the 
evidence, the Board finds that the range of motion described 
at the time of the March 2000 VA examination is consistent 
with a 20 percent disability evaluation under DC 5292, for 
moderate limitation of motion of the spine, or under DC 5293, 
for moderate symptoms of intervertebral disc syndrome with 
recurring attacks, as in effect when the veteran submitted 
his claim.

The objective evidence through August 17, 2003, continued to 
reflect disability at about that same level, although the 
evidence discloses that the inconsistencies between the 
veteran's subjective complaints and the objective findings 
made it difficult for the examiners to determine the 
veteran's medical impairment due to his lumbosacral spine 
disability.  

In particular, the veteran described increased complaints of 
pain at each examination subsequent to the March 2000 
examination.  In particular, the veteran consistently stated 
that he was unable to perform most activities and that, 
during flare-ups of his back pain, he would spend 23 hours in 
bed each day.  While that severity of pain and impairment 
would warrant an evaluation in excess of 20 percent, the 
medical evidence clearly reflects that the veteran's physical 
condition, including his muscle strength and tone, was 
inconsistent with his reports of the severity, frequency, and 
length of flare-ups.  

The Board has considered the veteran's subjective complaints 
of pain and his subjective complaints of limitation of 
motion.  Evaluation of those complaints of pain in light of 
the observations and opinions of the medical providers 
supports a conclusion that consideration of 38 C.F.R. §§ 4.40 
and 4.45 do not warrant an evaluation in excess of 20 
percent.  The preponderance of the medical evidence is 
against an evaluation in excess of 20 percent prior to August 
18, 2003. 

However, objective findings of muscle spasm were noted at the 
time of a March 2004 examination.  That objective finding, 
together with the veteran's limitation of flexion to 25 
degrees, and the examiner's opinion that the veteran appeared 
to be in a moderate amount of pain throughout the 
examination, supports a determination that this evidence is 
consistent with a 40 percent disability evaluation.  

The Board further notes that the findings of the March 2004 
examination are essentially equivalent to the findings 
present on examination conducted on August 18, 2003.  In 
particular, at that time there was radiologic examination of 
objectively demonstrated reversal of lumbar curvature, 
possibly resulting from muscle spasms.  Although no muscle 
spasms were noted by the provider who conducted the objective 
examination on August 18, 2003, resolving reasonable doubt in 
the veteran's favor, the Board finds that a 40 percent 
evaluation for lumbosacral spine disability is warranted from 
August 18, 2003.

However, an evaluation in excess of 40 percent is not 
warranted under any of the applicable criteria.  A 40 percent 
evaluation is the maximum schedular evaluation available 
under any diagnostic code applicable for evaluation of the 
back except DC 5293/5243, which provides a maximum schedular 
evaluation of 60 percent.  A 60 percent evaluation, under DC 
5293, as in effect on August 18, 2003, requires evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined under DC 5293 as a period of acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  Although the veteran reported that 
he required bed rest, the frequent VA outpatient treatment 
notes are devoid of evidence that the veteran sought specific 
medical care for any flare-up or that a physician prescribed 
bed rest for him at any time.  Thus, the veteran does not 
meet the criterion for an evaluation in excess of 40 percent.

DC 5293, as in effect in August 2003, also provided, 
alternatively, that disability due to intervertebral disc 
syndrome could be evaluated on the basis of chronic 
orthopedic and neurologic manifestations, if an evaluation on 
that basis was more favorable to the veteran.  In this case, 
however, there was no medical diagnosis of any neurologic 
impairment.  In particular, deep tendon reflexes were 
present, motor strength and tone in the lower extremities was 
not impaired, no foot drop was present, and no diagnosis of 
any neurologic manifestation was assigned.  Therefore, this 
alternative criterion for evaluating the veteran's lumbar 
disability does not warrant an evaluation in excess of 40 
percent.

The Board has considered whether the revision of DC 5293 and 
renumbering as DC 5243 warrants an evaluation in excess of 40 
percent after September 26, 2003.  However, an evaluation of 
40 percent is not available under the revised general rating 
formula for diseases and injuries of the spine except where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  The evidence of record precludes a determination that 
ankylosis of the thoracolumbar spine was present, since the 
veteran's spinal flexion to 25 degrees was clearly described 
by the examiner who conducted the March 2004 examination.  No 
additional orthopedic or neurologic impairments which would 
warrant an evaluation in excess of 40 percent were medically 
diagnosed.  

The Board agrees with the RO's determination that an 
evaluation in excess of 40 percent was not warranted on an 
extraschedular basis.  In particular, although the veteran 
reported that his back pain prevented him from performing 
even the basic activities of daily living, such as putting on 
his clothes or bathing by himself, the record is devoid of 
evidence that the veteran has sought assistance with those 
activities since his divorce.  The record also reflects that 
the veteran's service-connected lumbosacral disorder is not 
his only disability.  

Further, the Board notes that, despite the veteran's 
complaints of pain, he did not require hospitalization for 
his service-connected back disability during this period, and 
he declined all methods of treatment of that disability other 
than through use of medications.  The Board also notes the 
medical opinions of record reflecting that the veteran's 
report of his activities remained inconsistent with his 
muscle strength and tone and other objective manifestations.  
The criteria for an extraschedular evaluation in excess of 40 
percent are not met. 

The evidence to warrant an evaluation in excess of 40 percent 
from August 18, 2003, is not in equipoise to warrant a more 
favorable determination based on application of the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt.  An evaluation of 40 percent, but no higher, is 
warranted as of August 18, 2003.




ORDER

An increased, 20 percent, but no higher, disability 
evaluation for a lumbosacral spine disorder is granted, from 
February 9, 2000 through August 17, 2003; the appeal is 
granted to this extent only.

An increased, 40 percent, but no higher, disability 
evaluation for a lumbosacral spine disorder is granted, from 
August 18, 2003; the appeal is granted to this extent only.


REMAND

The veteran is entitled to a SOC which addresses his 
disagreement with the denial of service connection for ALS.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Any additional 
actions which are required as a result of changes in 
interpretation of the VCAA or in case law which may be issued 
after the date of this Board decision should be undertaken as 
required on Remand.  See Disabled American Veterans, et. al. 
v. Secretary of Department of Veterans Affair, 327 F.3d 1339 
(Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided a SOC 
with respect to his disagreement with 
denial of service connection for ALS.  
Manlincon v. West, 12 Vet. App. 238 
(1999) (when a NOD is filed by the 
appellant with respect to a denial of 
benefits, but a SOC has not been issued, 
the Board is required to remand, rather 
than refer, the issue for the issuance of 
the SOC).  This SOC must include notice 
which complies with the VCAA, including a 
description of the provisions of the 
VCAA, such as through the text of 
38 C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and what 
evidence VA will obtain.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  If the veteran submits a timely and 
adequate substantive appeal, this issue 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


